Citation Nr: 0726507	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-21 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for removal of growths 
of the neck.

3.  Entitlement to service connection for residuals of burn 
scars of the left lower leg and ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active service from January 1952 to January 
1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 1998, September 2002, and March 2003 rating 
decisions in which the RO denied service connection for 
prostate cancer, for removal of growths of the neck and 
larynx, and for residuals of burn scars of the left lower leg 
and ankle.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran was not exposed to ionizing radiation and did 
not participate in a radiation-risk activity during active 
service.

3.  Competent medical evidence does not show that prostate 
cancer manifested in service or within one year of service 
discharge, and objective medical evidence does not establish 
that the currently diagnosed prostate cancer disability is 
etiologically related to active service, including claimed 
exposure to ionizing radiation.

4.  Competent medical evidence does not show that removal of 
growths of the neck or larynx occurred during service and 
does not establish that this disability is etiologically 
related to active service.

5.  Competent medical evidence does not show that the veteran 
was burned during active service and does not establish that 
residuals of burn scars of the left lower leg and ankle are 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may a malignant tumor be presumed, nor was it 
incurred in service as a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 
3.309(a), 3.311 (2006).

2.  Removal of growths of the neck was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  Residuals of burn scars of the left lower leg and ankle 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2002, December 2002, and June 2003.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided additional information regarding VCAA.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Although the appellant has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
service connection claims, consistent with Pelegrini, the 
claims file reflects that the appellant has submitted and/or 
identified evidence in support of his claims.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board is without 
authority to consider harmless error).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  The 
appellant was not informed of how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  However, as the Board's 
decision herein denies the claims for service connection, no 
disability rating or effective date is being assigned; hence, 
there can be no possibility of prejudice to the veteran as 
regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records, private treatment records, VA 
outpatient treatment records, and reports of VA examinations 
dated in December 1997, July 2002, and January 2003.  The 
Board notes that the veteran's service medical records were 
apparently damaged by a fire at the National Personnel 
Records Center (NPRC) in 1973.  Also of record and considered 
in connection with the claims are various statements 
submitted by the veteran and his representative, on his 
behalf.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any deficiency in notice does not affect the 
merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2006).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2006).

Law and Regulations - General

The veteran's service medical records from his period of 
active duty appear to have been destroyed in the 1973 fire at 
the NPRC.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  It is further noted, however, that the case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for malignant tumors) within a 
prescribed period after discharge from service (one year for 
malignant tumors), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Prostate Cancer 

The veteran contends that he currently suffers from prostate 
cancer due to radiation exposure during active service.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. § 
3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  The diseases 
listed in 38 C.F.R. 3.309(d) are ones in which the VA 
Secretary has determined that a positive association with 
radiation exposure exists.  

Service connection may also be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease), if the VA Undersecretary for Benefits determines 
that a relationship, in fact, exists between the disease and 
the veteran's radiation exposure in service.  

Finally, the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Direct service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997). 

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) do not include prostate cancer.  See 38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" includes, for purpose of this section, 
prostate cancer.  See 38 C.F.R. § 3.311(b)(2).  Section 
3.311(b)(5) requires that prostate cancer become manifest 
five years or more after exposure.  See 38 C.F.R. § 
3.311(b)(5).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2) (2006).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2006)

The veteran served on active duty from January 1952 to 
January 1956.  He asserts that, while stationed at Air Force 
bases in Komaki and Nagoya, Japan in 1955, he was exposed to 
radiation during recovery of ammunition and other weapons 
buried under soil.  In a June 2003 statement, the veteran 
indicated that all his unit's operations were considered 
"classified" and that no radiation dose or written reports 
were given to the best of his knowledge.

The Board finds that the veteran does not qualify for service 
connection under 38 C.F.R. § 3.309, as prostate cancer is not 
one of the types of cancer that is subject to presumptive 
service connection for radiation-exposed veterans under that 
regulation.  See 38 U.S.C.A. §§ 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2006).  

In addition, the Board is unable to grant service connection 
pursuant to § 3.311.  Although prostate cancer is a 
"radiogenic disease," and became manifest more than five 
years after claimed radiation exposure, service connection 
cannot be granted pursuant to § 3.311 because evidence does 
not show that the veteran was exposed to ionizing radiation.  
In this case, the veteran does not contend and evidence of 
record does not establish that he participated in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  Further, as discussed in detail above, the 
veteran's service medical and personnel records, in 
particular any DD Form 1141 that could have been executed, 
from his period of active duty appear to have been destroyed 
in the 1973 fire at the NPRC.  A review of the claims folder 
reveals that the RO unsuccessfully attempted to procure 
information regarding the veteran's claimed radiation 
exposure through the NPRC.  Unfortunately, the only evidence 
in favor of the veteran's contention is his own 
unsubstantiated assertions.  In the absence of any objective 
evidence of the veteran's claimed exposure to ionizing 
radiation, there is no basis for further consideration of the 
claim under the provisions of 38 C.F.R. § 3.311.

Finally, the evidence does not support a grant of service 
connection on a direct basis.  The veteran does not claim 
treatment for prostate cancer during in service and the Board 
notes that the evidence does not show the presence of 
prostate cancer during service or within one year following 
the veteran's separation from active duty.  Rather, competent 
medical evidence, including a December 1997 VA examination 
report as well as private treatment records, documents that 
the veteran was diagnosed with prostate cancer in 1996, 
approximately 40 years after the veteran's separation from 
active duty.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Significantly, the record 
also includes no competent medical opinion establishing a 
nexus or medical relationship between the veteran's current 
prostate cancer diagnosed post-service and his active 
service, including claimed in-service radiation exposure.

Removal of Growths of the Neck 

The veteran contends that he had growths surgically removed 
from his larynx during active service.  

Private treatment records dated in January 1973 reflect that 
the veteran had a brachial cleft cyst and tract excised from 
his neck.  In a December 1997 VA examination report, the 
examiner listed a diagnosis of status post excision of a 
growth of the left neck with residual scar, not painful to 
touch.  It was noted that the veteran reported a history of 
removal of growths in the neck 20 years earlier.  In a July 
2002 VA examination report, the veteran reported that he had 
a growth of the larynx removed during 1954 or 1955.  Physical 
examination findings revealed a normal larynx and normal 
mobile vocal cords with no active laryngeal, pharyngeal, or 
nasal disease.  Thereafter, the examiner listed a diagnosis 
of residual of a lesion of the larynx, no active disease.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Although the veteran relates that he had growths 
removed from his larynx during active service, there is no 
evidence, or even allegation from the veteran, of any current 
residual resulting there from. Specifically, in the July 2002 
VA examination report, physical findings were unremarkable 
for any active laryngeal, pharyngeal, or nasal disease.  In 
the absence of any evidence of a current disability, service 
connection for removal of growth of the neck, must be denied.  

Burn Scars of the Left Lower Leg and Ankle
 
The veteran contends that he suffered from burns to his left 
lower extremity during active service as a member of an Air 
Force Fire and Rescue unit.  VA examination reports dated in 
July 2002 and January 2003 document findings of scars on the 
veteran's left posterior and anterior leg as well as his left 
medial ankle.

In this case, objective medical findings of residuals of burn 
scars of the left lower extremity are first shown many years 
after separation from active service.  The Board also notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
the veteran's current scar residuals and his active service, 
and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.

In connection with each claim herein denied, the Board has 
considered the assertions the veteran has advanced on appeal.  
However, the veteran cannot establish the service connection 
claims for prostate cancer, removal of neck growths, and 
residual burn scars on the basis of these assertions, alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that his claimed disabilities are associated with 
military service, each of these claims turns on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, these assertions in this regard simply do not 
constitute persuasive evidence in support of the claims.  

For the foregoing reasons, the claims for service connection 
for prostate cancer, for removal of neck growths, and for 
residuals of burn scars of the left lower leg and ankle must 
be denied.  In arriving at the decision to deny each claim, 
the Board has carefully considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the in the 
absence of competent evidence to support the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for prostate cancer as a result of 
exposure to ionizing radiation is denied.

Service connection for removal of growths of the neck is 
denied.

Service connection for residuals of burn scars of the left 
lower leg and ankle is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


